777 N.W.2d 31 (2010)
In re Petition for DISCIPLINARY ACTION AGAINST Gregg Alan PEACOCK, a Minnesota Attorney, Registration No. 28757X.
No. A09-1158.
Supreme Court of Minnesota.
January 13, 2010.

ORDER
On October 8, 2009, the court suspended respondent Gregg Alan Peacock for a period of 60 days. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, save for successful completion of the professional responsibility portion of the state bar examination, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Gregg Alan Peacock is reinstated to the active practice of law, conditional upon proof of successful completion of the professional responsibility portion of the state bar examination, and placed on probation for a period of two years under the following terms and conditions:

*32 a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and shall promptly respond to the Director's correspondence by its due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. By October 8, 2010, respondent shall file with the Clerk of Appellate Courts and serve upon the Director proof that he has successfully completed the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/ Alan C. Page Associate Justice